Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

REGENCY ENERGY PARTNERS LP

AND

HOOVER ENERGY PARTNERS LP



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 3, 2014, by and among REGENCY ENERGY PARTNERS LP, a Delaware
limited partnership (“Regency”), and HOOVER ENERGY PARTNERS LP, a Delaware
limited partnership (“HEP”).

This Agreement is made in connection with the issuance of the Purchase Price
Units to HEP pursuant to that certain Contribution Agreement, dated as of
December 22, 2013 (the “Contribution Agreement”), by and among HEP, Regency and
Regency HEP LLC, a Delaware limited liability company. Regency and HEP have
agreed to enter into this Agreement pursuant to the Contribution Agreement.

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each party hereto, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Contribution Agreement. The terms set
forth below are used herein as so defined:

“Affiliate” means a Person that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit Price” means the volume weighted average closing price of the
common units of Regency (as reported by The New York Stock Exchange) for the ten
trading days immediately preceding the date on which the determination is made.

“Common Units” means the 4,040,471 common units representing limited partner
interests in Regency issued to HEP as the Purchase Price Units pursuant to the
Contribution Agreement.

“Contribution Agreement” has the meaning specified therefor in the preamble of
this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

“HEP” has the meaning specified therefor in the preamble of this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity.

“Piggyback Registration” has the meaning specified thereof in Section 2.03(a) of
this Agreement.

“Regency” has the meaning specified therefor in the preamble of this Agreement.

“Registrable Securities” means the Common Units until such time as such
securities cease to be Registrable Securities pursuant to Section 1.02 hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

“Requested Piggyback Securities” has the meaning specified thereof in
Section 2.03(b) of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement in accordance with this Agreement.

“Shelf Registration” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

-2-



--------------------------------------------------------------------------------

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) when such Registrable Security has been disposed of pursuant to
any section of Rule 144 (or any successor rule or regulation to Rule 144 then in
force) under the Securities Act; (c) when such Registrable Security is held by
Regency or one of its subsidiaries; or (d) if earlier than any of the foregoing,
from and after the date that is four (4) years after the date hereof.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Shelf Registration. Subject to Section 2.01(b) of this Agreement, after
Regency files is Annual Report on Form 10-K for the year ended December 31, 2013
with the Commission, Regency shall prepare and file a registration statement
under the Securities Act to permit the public resale of the Registrable
Securities from time to time as permitted by Rule 415 (or any similar provision
then in force) of the Securities Act (the “Shelf Registration Statement”).
Regency shall use its reasonable best efforts to file the Shelf Registration
Statement within ten (10) business days after the date on which it files its
Annual Report with the Commission and to cause it to be effective as soon as
reasonably practicable thereafter (the “Shelf Registration”). The Shelf
Registration Statement filed pursuant to this Section 2.01(a) shall be on such
appropriate registration form of the Commission as shall be selected by Regency;
provided, however, that if a prospectus supplement will be used in connection
with the marketing of an Underwritten Offering from the Shelf Registration
Statement and the Managing Underwriter at any time shall notify HEP in writing
that, in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities,
Regency shall use its reasonable best efforts to include such information in
such a prospectus supplement. Regency will use its reasonable best efforts to
cause the Shelf Registration Statement filed pursuant to this Section 2.01(a) to
be continuously effective under the Securities Act until all Registrable
Securities covered by the Shelf Registration Statement have been distributed in
the manner set forth and as contemplated in the Shelf Registration Statement or
there are no longer any Registrable Securities outstanding (the “Effectiveness
Period”). The Shelf Registration Statement when declared effective (including
the documents incorporated therein by reference) will comply as to form with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

(b) Postponement and Delay Rights. If Regency determines in good faith that the
registration contemplated by Section 2.01(a) would be materially detrimental to
Regency because such registration would (x) materially interfere with a
significant acquisition, reorganization or other similar transaction involving
Regency, (y) require premature

 

-3-



--------------------------------------------------------------------------------

disclosure of material information that Regency has a bona fide business purpose
for preserving as confidential or (z) render Regency unable to comply with
requirements under applicable securities laws, then Regency shall have the right
to postpone such requested registration until such reason to postpone such
registration no longer exists. In addition, notwithstanding anything to the
contrary contained herein, Regency may, upon written notice to any Selling
Holder whose Registrable Securities are included in the Shelf Registration
Statement, suspend such Selling Holder’s use of any prospectus which is a part
of the Shelf Registration Statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to the Shelf
Registration Statement) if Regency (i) is pursuing a financing, acquisition,
merger, reorganization, disposition or other similar transaction and determines
in good faith that its ability to pursue or consummate such a transaction would
be materially adversely affected by any required disclosure of such transaction
in the Shelf Registration Statement or (ii) has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Regency would materially adversely affect Regency. Upon public
disclosure of such information or the termination of the condition described
above, Regency shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.

Section 2.02 Underwritten Offering. In the event that the Selling Holders
holding a majority of the Registrable Securities covered by this Agreement elect
to dispose of all or a portion of such Registrable Securities under the Shelf
Registration Statement pursuant to an Underwritten Offering, Regency shall enter
into an underwriting agreement in customary form with the Managing Underwriter
or Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and shall take all such other
reasonable actions as are requested by the Managing Underwriter in order to
expedite or facilitate the registration and disposition of the Registrable
Securities. In connection with any Underwritten Offering under this Agreement,
Regency shall be entitled to select the Managing Underwriter or Underwriters,
subject to the consent of HEP not to be unreasonably withheld or delayed. No
Selling Holder may participate in such Underwritten Offering unless such Selling
Holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement. Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, Regency to and for the benefit of such underwriters
also be made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with Regency other than representations, warranties or agreements
regarding such Selling Holder and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representations required by law. If any Selling Holder disapproves of the terms
of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to Regency and the Managing Underwriter; provided, however, that such
notice of withdrawal must be made before or at the time of pricing of such
offering in order to be effective. No such withdrawal or abandonment shall
affect Regency’s obligation to pay Registration Expenses.

 

-4-



--------------------------------------------------------------------------------

Section 2.03 Piggyback Registration.

(a) Right to Piggyback. At any time during the period beginning on the date
hereof and ending on the date two (2) years thereafter, whenever common units of
Regency are to be offered and sold by Regency for its own account in an
underwritten registered offering under the Securities Act (other than pursuant
to a registration statement on Form S-4 (or any successor form thereto) or Form
S-8 (or any successor form thereto) or pursuant to an “at-the-market” offering)
and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), Regency will give prompt
written notice (including but not limited to notice by electronic mail) to all
Holders of Registrable Securities of its intention to effect such a registration
and will include in such registration, subject to the provisions of Sections
2.03(b) and 2.03(c), all Registrable Securities with respect to which Regency
has received written requests for inclusion therein within the earlier of
(i) five (5) days after Regency’s notice has been given and (ii) one day before
such registration statement is to be filed by Regency with the Commission. If no
request for inclusion from a Holder is received within the specified time, such
Holder shall have no further right to participate in such underwritten offering.
Each Holder agrees to receive such notice and acknowledges that, if such
proposed offering has not been publicly announced, such notice will constitute
material non-public information regarding Regency, and agrees to maintain the
confidentiality of such information until such time as Regency makes such
information publicly available. Each Holder’s rights under this Section 2.03(a)
shall terminate when such Holder (together with any Affiliates of such Holder)
holds, directly or indirectly, less than $5 million in the aggregate of
Registrable Securities, based on the Common Unit Price.

(b) Priority on Piggyback Registrations. If the managing underwriter advises
Regency that in its opinion the aggregate number of Registrable Securities and
any other common units having piggyback registration rights requested to be
included in such registration pursuant to Section 2.03(a) or the registration
rights agreement applicable to such other common units (the “Requested Piggyback
Securities”) would have a material adverse effect on the price, timing or
distribution of the common units in such offering, Regency will include in such
registration (i) first, any securities Regency proposes to sell, and
(ii) second, the Requested Piggyback Securities, which in the opinion of such
Managing Underwriter can be sold in such registration without having a material
adverse effect on the price, timing or distribution of the common units in such
offering, with the total of any reductions in the number of Requested Piggyback
Securities to be included to be allocated on a pro rata basis among the
demanding Holder or Holders of Registrable Securities and any other selling
security holders.

(c) Control by Regency. Regency may postpone or abandon the filing or the
effectiveness of any registration statement initiated by Regency without the
consent of any Holder of Registrable Securities, notwithstanding the request of
any such Holder to participate therein in accordance with Section 2.03(a).

 

-5-



--------------------------------------------------------------------------------

Section 2.04 Registration Procedures. In connection with its obligations
contained in Sections 2.01 and 2.03, Regency will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to a
registration statement on the appropriate form and the prospectus used with
respect to such Registrable Securities as may be necessary to keep (i) the Shelf
Registration Statement effective for the Effectiveness Period and (ii) the
registration statement in connection with a Piggyback Registration effective for
the period of distribution contemplated thereby, and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement;

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the registration statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including furnishing or making available
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the registration statement or supplement or
amendment thereto, and (ii) such number of copies of the registration statement
and the prospectus included therein and any supplements and amendments thereto
as such Persons may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities covered by such registration
statement;

(c) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by the registration statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request, provided that neither Regency nor its general partner will be required
to qualify generally to transact business in any jurisdiction where it is not
then required to so qualify or to take any action which would subject it to
general service of process in any such jurisdiction where it is not then so
subject;

(d) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the registration statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such registration statement, when the
same has become effective; and (ii) any written comments from the Commission
with respect to any filing referred to in clause (i) and any written request by
the Commission for amendments or supplements to the registration statement or
any prospectus or prospectus supplement thereto;

(e) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus

 

-6-



--------------------------------------------------------------------------------

supplement contained in the registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances then existing; (ii) the issuance or
threat of issuance by the Commission of any stop order suspending the
effectiveness of the registration statement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by Regency of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, subject to
Section 2.01(b) of this Agreement, Regency agrees to as promptly as practicable
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances then existing, and to take such other
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

(f) furnish to each Selling Holder, upon request, copies of any and all
transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

(g) in the case of an Underwritten Offering, furnish upon request and addressed
to the underwriters and to the Selling Holders, (i) an opinion of counsel for
Regency, dated the effective date of the closing under the underwriting
agreement, and (ii) a “comfort letter,” dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified Regency’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “comfort letter” shall be in customary form and cover
substantially the same matters with respect to such registration statement (and
the prospectus and any prospectus supplement included therein) as are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities, and such
other matters as such underwriters may reasonably request;

(h) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Regency personnel
as is reasonable and customary to enable such parties to establish a due
diligence defense under the Securities Act; provided that, Regency need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with Regency;

 

-7-



--------------------------------------------------------------------------------

(j) at least five (5) days prior to the filing of any registration statement or
prospectus or any amendment or supplement to such registration statement or
prospectus, furnish a copy thereof to one counsel selected by the Selling
Holders of at least a majority of the Registrable Securities being registered;

(k) refrain from filing any such registration statement, prospectus, amendment
or supplement to which counsel selected by the Selling Holders of at least a
majority of the Registrable Securities being registered shall have reasonably
objected on the grounds that such amendment or supplement does not comply in all
material respects with the requirements of the Securities Act or the rules and
regulations thereunder, unless, in the case of an amendment or supplement, in
the opinion of counsel for Regency the filing of such amendment or supplement is
reasonably necessary to protect Regency from any liabilities under any
applicable federal or state law and such filing will not violate applicable
laws;

(l) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by Regency are then listed;

(m) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of Regency to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(n) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

(o) otherwise used its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

Each Selling Holder, upon receipt of notice from Regency of the happening of any
event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by Regency that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by Regency, such Selling Holder
will, or will request the managing underwriter or underwriters, if any, to
deliver to Regency (at Regency’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

-8-



--------------------------------------------------------------------------------

Section 2.05 Cooperation by Holders. Regency shall have no obligation to include
in the registration statement Registrable Securities of a Holder who has failed
to timely furnish such information which, in the opinion of counsel to Regency,
is reasonably required in order for the registration statement or any prospectus
or prospectus supplement thereto, as applicable, to comply with the Securities
Act.

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities who is included in a registration
statement agrees not to effect any public sale or distribution of the
Registrable Securities during the lock-up period contained in a prospectus
supplement filed with the Commission with respect to the pricing of an
Underwritten Offering, provided that (i) Regency gives written notice to such
Holder of the date of the commencement and termination of such period with
respect to any such Underwritten Offering and (ii) the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on Regency or on the officers or directors
or any other unitholder of Regency on whom a restriction is imposed.

Section 2.07 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Regency’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a registration, and the disposition of
such securities, including, without limitation, all registration, filing,
securities exchange listing fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
the fees and disbursements of counsel and independent public accountants for
Regency, including the expenses of any special audits or “comfort letters”
required by or incident to such performance and compliance. Except as otherwise
provided in Section 2.08 hereof, Regency shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder. In addition, Regency shall not be responsible for any “Selling
Expenses,” which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

(b) Expenses. Regency will pay all Registration Expenses in connection with any
registration statement filed pursuant to this Agreement, whether or not the
registration statement becomes effective or any sale is made pursuant to the
registration statement. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

Section 2.08 Indemnification.

(a) By Regency. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, Regency will indemnify and
hold harmless each Selling Holder thereunder, its directors and officers and
each underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act,
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), joint or

 

-9-



--------------------------------------------------------------------------------

several, to which such Selling Holder or underwriter or controlling Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the registration statement,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
Regency will not be liable in any such case if and to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by such Selling Holder, such underwriter or such controlling Person in
writing specifically for use in the registration statement or any prospectus
contained therein or any amendment or supplement thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Selling Holder or any such director, officer or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and jointly to
indemnify and hold harmless Regency, its directors and officers, and each
Person, if any, who controls Regency within the meaning of the Securities Act or
of the Exchange Act against any Losses to the same extent as the foregoing
indemnity from Regency to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the registration statement or
any prospectus contained therein or any amendment or supplement thereof relating
to the Registrable Securities; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but such indemnified party’s failure
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability which it may have to any indemnified party other than under
this Section 2.08. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected;

 

-10-



--------------------------------------------------------------------------------

provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel or (ii) if the defendants in any such action include
both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of one such
separate counsel (firm) and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to Regency or any Selling Holder or is insufficient to hold it harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses as between Regency,
on the one hand, and such Selling Holder, on the other hand, in such proportion
as is appropriate to reflect the relative fault of Regency, on the one hand, and
of such Selling Holder, on the other, in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of Regency, on the one hand, and each Selling Holder, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to, information supplied
by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

 

-11-



--------------------------------------------------------------------------------

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Regency agrees to use
its reasonable best efforts to:

(a) make and keep public information regarding Regency available, as those terms
are understood and defined in Rule 144 of the Securities Act, for a period of at
least twelve (12) months from and after the date hereof; and

(b) file with the Commission in a timely manner all reports and other documents
required of Regency under the Securities Act and the Exchange Act for a period
of at least twelve (12) months from and after the date hereof.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Regency to include Registrable Securities in a registration statement pursuant
to this Agreement may be transferred or assigned by HEP to one or more
transferee(s) or assignee(s) of such Registrable Securities, provided that
(a) such transferee or assignee is (i) an Affiliate of HEP, (ii) receives at
least 20% of the Common Units covered by this Agreement, or (iii) receives
Common Units covered by this Agreement prior to six months after the date of
this Agreement, but such rights shall be effective until only six months after
the date of this Agreement, (b) Regency is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of HEP under this Agreement and agrees to be bound by the terms
hereof.

Section 2.11 Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to
Regency such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as Regency may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to herein.

ARTICLE III

MISCELLANEOUS

Section 3.01 Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any party to the other parties (herein
collectively called “Notice”) shall be in writing and delivered in person or by
courier service requiring acknowledgment of receipt of delivery or mailed by
certified mail, postage prepaid and return receipt requested, or by electronic
mail, as follows:

 

  To Regency or        Regency Sub:      Regency Energy Partners LP        2001
Bryan Street, Suite 3700        Dallas, Texas 75201        Attn: Legal
Department        E-mail: frances.kilborne@regencygas.com

 

-12-



--------------------------------------------------------------------------------

  with a copy to:      Andrews Kurth LLP        600 Travis, Suite 4200       
Houston, Texas 77002        Attn: Mark Young        E-mail: markyoung@akllp.com
  To HEP:      Hoover Energy Partners LP.        Three Allen Center        333
Clay Street Suite 3650        Houston, TX 77002        Attention: Richard A.
Hoover        E-mail: rhoover@hooverenergy.com   with a copy to:     
McGuireWoods LLP        600 Travis Street, Suite 7500        Houston, Texas
77002        Attention: David L. Ronn        E-mail: dronn@mcguirewoods.com

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by electronic mail shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. Any party may change any address
to which Notice is to be given to it by giving Notice as provided above of such
change of address.

Section 3.02 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of HEP under this Agreement may be transferred or assigned by HEP
only in accordance with Section 2.10 of this Agreement.

Section 3.04 Recapitalization, Exchanges, etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Regency or any successor or assign of
Regency (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement.

Section 3.05 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 3.06 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.07 Governing Law. The laws of the State of Texas shall govern this
Agreement without regard to principles of conflict of laws.

Section 3.08 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.09 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by Regency set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.10 Amendment. This Agreement may be amended only by means of a written
amendment signed by Regency and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.11 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

[Signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

REGENCY ENERGY PARTNERS LP

 

By:

 

Regency GP LP, its general partner

  By:   Regency GP LLC, its general partner     By:  

/s/ Thomas E. Long

    Name:   Thomas E. Long     Title:   Chief Financial Officer and      

Executive Vice President

HOOVER ENERGY PARTNERS LP

  By:  

/s/ Richard A. Hoover

  Name:   Richard A. Hoover   Title:   President

Signature Page to Registration Rights Agreement